Title: Circular to the Heads of Departments, 6 November 1801
From: Jefferson, Thomas
To: 


Dear Sir
Washington Nov. 6. 1801
Coming all of us into Executive office new, and unfamiliar with the course of business previously practised, it was not to be expected we should in the first outset adopt, in every part a line of proceeding so perfect as to admit no amendment. the mode & degrees of communication particularly between the President & heads of departments have not been practised exactly on the same scale in all of them. yet it would certainly be more safe & satisfactory for ourselves as well as the public, that not only the best, but also an uniform course of proceeding, as to manner & degree, should be observed. having been a member of the first administration under Genl. Washington, I can state with exactness what our course then was. letters of business came addressed sometimes to the President, but most frequently to the heads of departments. if addressed to himself, he referred them to the proper department to be acted on: if to one of the Secretaries, the letter, if it required no answer, was communicated to the President simply for his information. if an answer was requisite, the Secretary of the department communicated the letter & his proposed answer to the President. generally they were simply sent back, after perusal, which signified his approbation. sometimes he returned them with an informal note, suggesting an alteration or a query. if a doubt of any importance arose, he reserved it for conference. by this means he was always in accurate possession of all facts & proceedings in every part of the Union, & to whatsoever department they related; he formed a central point for the different branches, preserved an unity of object and action among them, exercised that participation in the gestion of affairs which his office made incumbent on him, and met himself the due responsibility for whatever was done.  during mr Adams’s administration, his long & habitual absences from the seat of government rendered this kind of communication impracticable, removed him from any share in the transaction of affairs, & parcelled out the government in fact among four independant heads, drawing sometimes in opposite directions. that the former is preferable to the latter course cannot be doubted. it gave indeed to the heads of departments the trouble of making up, once a day, a packet of all their communications for the perusal of the President; it commonly also retarded one day their dispatches by mail: but, in pressing cases, this injury was prevented by presenting that case singly for immediate attention and it produced us in return the benefit of his sanction for every act we did. whether any change of circumstances may render a change in this procedure necessary, a little experience will shew us. but I cannot withold recommending to the heads of departments that we should adopt this course for the present, leaving any necessary modifications of it to time & trial.  I am sure my conduct must have proved, better than a thousand declarations would, that my confidence in those whom I am so happy as to have associated with me, is unlimited, unqualified, & unabated. I am well satisfied that every thing goes on with a wisdom & rectitude which I could not improve. if I had the Universe to chuse from, I could not change one of my associates to my better satisfaction. my sole motives are those before expressed as governing the first administration in chalking out the rules of their proceeding; adding to them only a sense of obligation imposed on me by the public will, to meet personally the duties to which they have appointed me. if this mode of proceeding shall meet the approbation of the heads of departments, it may go into execution without giving them the trouble of an answer: if any other can be suggested which would answer our views, and add less to their labours, that will be a sufficient reason for my preferring it to my own proposition, to the substance of which only, & not the form, I attach any importance.
Accept for yourself particularly, my dear Sir, assurances of my constant & sincere affection & respect.
Th: Jefferson
